UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORIs

R. ALEXANDER ACOSTA, Secretary of Labor,

 

United States Department of Labor, COMPLAINT
Plaintiff, : Civil Action No,
v.
19-cv-3435

MAIO BUILDING CORP; and JOHN MAIO,
Individually,

Defendants.

Plaintiff, R. ALEXANDER ACOSTA, Secretary of Labor, United States Department of
Labor (the “Secretary”), by and through undersigned counsel, brings this action under Section 17
of the Fair Labor Standards Act of 1938, as amended (29 U.S.C. § 201, ef seq.) (the “Act” or the
“FLSA”), alleging that defendants violated sections 7, 11(c), 15(a}(2), and 15(a)(5) of the Act, to
recover back wages, liquidated damages, and to enjoin acts and practices that violate the
provisions of the FLSA, and to obtain other appropriate relief.

PRELIMINARY STATEMENT

Defendants MAIO BUILDING CORP. and JOHN MAIO, who operate a masonry
construction business in Nassau County, New York, have willfully violated the FLSA by failing
to pay their employees required overtime premiums and by failing to maintain certain payroll and
time records required by the Act. From August, 2015, through at least August, 2018, the
Defendants paid many of their laborers and masons, employees who are responsible for
performing masonry work and related construction tasks, a fixed daily wage without regard to the
actual number of hours that the employees worked during the workweek. Many of the laborers
and masons routinely worked eleven-hour days, six days per week, and Defendants did not pay

them any overtime compensation for their hours worked in excess of 40 during the workweek.
Defendants also failed to maintain basic records required by the FLSA, including records of
employees’ hours worked and rates of pay. Defendants paid many of the employees in cash, off-
the-books, in an apparent effort to conceal their violations of the FLSA.

By engaging in the conduct described above, the Defendants knowingly and willfully
defied the FLSA’s overtime requirements and deprived employees of their lawfully earned wages.
Through this action, the Secretary seeks to bring the Defendants into compliance with the FLSA
and to compensate Defendants’ employees for years of lost income.

JURISDICTION AND VENUE

1. This Court has subject matter jurisdiction over this action pursuant to Section 17
of the FLSA, 29 U.S.C. § 217, and 28 U.S.C. §§ 1331 and 1345.

2. Venue is proper in the United States District Court for the Eastern District of New
York, pursuant to 28 U.S.C. § 1391, because a substantial part of the events and/or omissions
giving rise to the claims stated herein occurred in this district, and/or because the Defendants
reside in this district.

FACTUAL ALLEGATIONS
The Parties

3, Plaintiff R. Alexander Acosta, Secretary of Labor, United States Department of
Labor, is vested with authority to file suit to restrain violations of the FLSA and to recover back
wages and liquidated damages, and is the proper plaintiff for this action,

4. Defendant MAIO BUILDING CORP. (“Maio Building”) is a New York Domestic
Business Corporation maintaining its principal executive office and place of business at 436

Central Avenue, Suite F, Bohemia, New York 11716, within the jurisdiction of this Court, where
it is engaged in the business of masonry and foundation construction, masonry and foundation
repair, and related activities.

5. From at least June 2016, through August 2018, and possibly continuing through
the present date (“the relevant time period”), Defendant Maio Building has regulated the
employment of all persons employed by it and acted directly and indirectly in the corporation’s
interests in relation to its employees, and is thus an employer of its employees within the meaning
of Section 3(d) of the FLSA.

6. During the relevant time period, Defendant JOHN MAIO, an individual, was the
President and sole owner of Maio Building. During the relevant time period, Defendant JOHN
MAIO engaged in active control and management of Maio Building and its employees.

7. During the relevant time period, Defendant JOHN MAIO had the authority to
manage Maio Building’s payroll and did manage Maio Building’s payroll and signed employees’
paychecks.

8. During the relevant time period, Defendant JOHN MAIO had the authority to hire
employees to work for Maio Building and did hire employees to work for Maio Building.

9, During the relevant time period, Defendant JOHN MAIO had the authority to fire
employees from Maio Building and did fire employees from Maio Building.

10. During the relevant time period, Defendant JOHN MAIO had the authority to
supervise Maio Building’s employees and did supervise Maio Building’s employees.

LL. During the relevant time period, Defendant JOHN MAIO had the authority to
determine Maio Building’s employees’ rates of pay and hours of work and did set Maio

Building’s employees’ rates of pay and hours of work.
12. During the relevant time period, Defendant JOHN MAIO has regulated the
employment of all persons he employed and has acted directly and indirectly in Maio Building’s
interests in relation to the employees. Defendant JOHN MALO is thus an “employer” of Maio
Building’s employees within the meaning of Section 3(d) of the FLSA, 29 U.S.C. § 203(d), and
is a “person” within the meaning of Section 3(a) of the FLSA, 29 U.S.C. § 203(a).

13. Upon information and belief, Defendant JOMN MAIO resides at 55 Meroke Lane,
East Islip, New York 11730, within the jurisdiction of this Court.

Defendants are an Enterprise Engaged in Commerce

14. The business activities of the Defendants, as described herein, are related and
performed through common control for a common business purpose and constitute an enterprise
within the meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

15. Defendant Maio Building had an annual gross volume of sales made or business
done in an amount not fess than $500,000 during the relevant time period covered by this
Complaint.

16, The Defendants have employed and are employing employees as laborers and
masons, including but not limited to those employees listed in Exhibit A, in the activities of an
enterprise engaged in commerce or in the production of goods for commerce, including the
employment of employees that handle or otherwise work on goods or materials that have been
moved in or produced for commerce such as rebar, helical piles, concrete, power tools, and motor
vehicles and equipment.

17. Therefore, the Defendants’ employees are employed in an enterprise engaged in
commerce or in the production of goods for commerce within the meaning of Section 3(s)( 1A)

of the FLSA.
Defendants’ Unlawful Pay Practices

18. The Defendants maintained the same or substantially the same unlawful pay
practices at all times during the relevant time period, and the unlawful pay practices described
herein may be continuing.

19. During the relevant time period, the Defendants employed laborers and masons to
perform work on projects located in or about Long Island, including Nassau County, Queens
County, and Kings County.

20. The laborers and masons employed by the Defendants performed a variety of tasks
including pouring concrete, installing helical piles, setting, building, and repairing foundations,
operating vehicles and machinery, and performing related masonry and construction tasks.

21. The Defendants’ typically employed approximately 24 to 39 laborers and masons
at a time during the relevant time period.

22. ‘The laborers and masons generally worked in crews of 5 to 8 employees.

23. The laborers and masons routinely worked [1] hour days, beginning their workday
at 6:00 a.m. each morning and continuing their work until approximately 5:00-6:00 p.m. each
day.

24. The laborers and masons usually worked six days per week, but occasionally
worked 4 or 5 days per week. The laborers and masons generally worked a total of 44 to 66 hours
per workweek during the relevant time period,

25, Defendants paid the laborers and masons a fixed daily rate between approximately
$130.00 and $230.00. The Defendants paid the laborers and masons the same fixed daily rate

regardless of the hours worked by the employee im the workday or workweek.
20. The Defendants did not pay any overtime premiums to the laborer and mason
employees who worked more than 40 hours in a single workweek,

27. For example, as illustrated by the Defendants’ pay records, during the workweek
of July 13-19, 2019, a laborer employee worked five days, approximately |] hours per day, and
the Defendants paid the employee $150.00 for each day worked, for total pay of $750.00 for that
workweek.

28. The employee worked more than 40 hours, and at least approximately 55 hours
during that workweek.

29, However, the Defendants did not pay the employee any overtime premium for the
hours worked in excess of 40 for that workweek.

30. = The following week, the workweek of July 20-26, 2018, the same employee
worked six days, approximately 11 hours per day, and the Defendants paid the employee $150.00
for each day worked, for a total pay of $900.00 for that workweek.

31. The employee worked more than 40 hours, and at least approximately 66 hours
during that workweek,

32. However, the Defendants did not pay the employee any overtime premium for the
hours worked in excess of 40 for that workweek.

33. The Defendants used the same or substantially similar pay practices as those
described in paragraphs 18-32 above for all of the laborers and masons that they employed during
the relevant time period.

34, Accordingly, during the relevant time period, Defendants routinely failed to pay
their laborer and mason employees who regularly worked more than 40 hours during the

workweek any overtime premiums for their hours worked in excess of 40.
Defendants’ Unlawful Recordkeeping Practices

35. Defendants maintained the same or substantially the same unlawful recordkeeping
practices at all times during the relevant time period, and Defendants’ unlawful recordkeeping
practices may be continuing through the present.

36. Defendants did not maintain and preserve adequate and accurate records of their
employees and of wages, hours, and other conditions of employment as prescribed by applicable
regulations, 29 C.F.R. Part 516.

37. Specifically, Defendants did not maintain and preserve records of actual hours
worked by all laborer and mason employees.

38, For example, Defendants’ records for all workweeks during the relevant time
period only record the number of days that each laborer and mason employee worked during the
workweek, and the records do not include the actual hours that each employee worked each day
or during the workweek.

39. Defendants also failed to maintain and preserve records of the laborer and mason
employees’ regular hourly rate of pay for every workweek in which overtime compensation was
due, and of the Defendants’ basis for determining the employees’ regular rate of pay.

40, For example, Defendants’ records for all workweeks during the relevant time
period only record each laborer and mason’s fixed daily rate of pay and do not include the
employee's hourly rates of pay.

41, Defendants also failed to maintain and preserve records of the total premium pay
for overtime hours that they paid to each laborer and mason employee during workweeks in which

the employees worked more than 40 hours.
42. For example, Defendants’ records for all workweeks during the relevant time
period only record the total amount paid to the laborer and mason employees during each
workweek, and do not record the employees’ total daily or weekly straight-time earnings or
premium overtime pay for the workweek.

43. Prior to approximately August 2018, Defendants also failed to maintain and
preserve records that include every laborer and mason employees’ full name and home address.
Defendants Uniawful Pay and Recordkeeping Practices Have Been Willful

44, As described herein, Defendants’ actions concerning their pay and recordkeeping
practices have been willful.

45. From August 2015 through at least August 2018, Defendants paid many laborer
and mason employees off-the-books in cash, or in a combination of cash and check.

46, Upon information and belief, continuing until approximately December 2018,
approximately four months after the Secretary mformed the Defendants of the FLSA’s
recordkeeping requirements and four months after Defendants represented to the Secretary that
employees were no longer paid in cash off-the-books, Defendants continued to pay many laborer
and mason employees off-the-books, or in a combination of cash and check.

47, Upon information and belief, continuing until approximately February 2019,
approximately six months after the Secretary informed the Defendants of the FLSA’s
recordkeeping requirements, Defendants continued their practice of not recording laborer/mason

employees’ daily and weekly hours worked.
FIRST CAUSE OF ACTION
Violation of Sections 7 and 15(a}(2) of the FLSA, Failure to Pay Overtime

48. The Secretary incorporates by reference and re-alleges the allegations in
Paragraphs | through 47 of the Complaint.

49.  Detendants have willfully violated sections 7 and 15(a)(2) of the FLSA by
employing their employees im an enterprise engaged in commerce or in the production of goods
for commerce, for workweeks longer 40 hours, without compensating the employees for their
employment in excess of the prescribed hours at rates not less than one and one-half times the
regular rates at which they were employed.

50. Therefore, Defendants are liable for unpaid overtime compensation and an equal
amount of liquidated damages under Section [6(c) of the FLSA or, in the event liquidated
damages are not awarded, unpaid overtime compensation and prejudgment interest on said unpaid
overtime compensation under Section 17 of the FLSA.

SECOND CAUSE OF ACTION
Violation of Sections 11{c} and 15(a}(5) of the FLSA, Failure to Maintain Records
5k. The Secretary incorporates and re-alleges the allegations in Paragraphs | through
50 of the Complaint.

52. Defendants have willfully violated the provisions of sections 11(c) and 15(a)(5) of

the FLSA, in that Defendants have failed to make, keep, and preserve adequate and accurate

records as prescribed by the regulations issued and found at 29 C.F.R. Part 516.

WHEREFORE, cause having been shown, Plaintiff respectfully prays for judgment

against Defendants providing the following relief:
Case 2:19-cv-03435-FB-RER Document 1 Filed 06/11/19 Page 10 of 14 PagelD #: 10

(1) An injunction issued pursuant to Section 17 of the Act permanently restraining
Defendants, their officers, agents, servants, employees, and those persons in active concern or
participation with Defendants, from violating the provisions of sections 7, L1(c), [5(a)(2), and
[5(a)(5)of the Act;

(2) An order pursuant to Section }6(c) of the Act finding Defendants liable for unpaid
minimum wage and overtime compensation found due to Defendants’ employees listed on the
attached Exhibit A, and to any presently unknown employees who are not identified on Exhibit
A to whom back wages are found due; |

(3) An order pursuant to Section 16(c) of the Act finding Defendants liable for an
equal amount of liquidated damages (additional overtime compensation and liquidated damages
may be owed to certain employees presently unknown to the Secretary for the relevant time
period, continuing through present); or, in the event liquidated damages are not awarded,
prejudgment interest computed at the underpayment rate established by the Secretary of Treasury
pursuant to 26 U.S.C. § 6621; for the period covered by this Complaint);

(4) An order compelling Defendants to retmburse the Secretary for the costs of this
action; and

(5) An order granting such other relief as the Court may deem necessary or

appropriate.
Case 2:19-cv-03435-FB-RER Document 1 Filed 06/11/19 Page 11 of 14 PagelD #: 11

DATED:

June 11, 2019
New York, New York

11

KATE S. O’SCANNLAIN
Solicitor of Labor

JEFFREY S. ROGOFF
Regional Solicitor

ge ae
ES R. WONG
nior Trial Attorney
.S. Department of Labor
Office of the Solicitor, Region II
201 Varick Street, Room 983
New York, NY 10014
Tel.: 646.264.3646
Fax: 646.264.3660
Email: wong.james.r@dol.gov

 
   
 

Attorneys for the Secretary of Labor,
R. Alexander Acosta
Case 2:19-cv-03435-FB-RER Document 1 Filed 06/11/19 Page 12 of 14 PagelD #: 12

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT A
First Name Last Name
Ronald | Alvardo-Bonita
Francisco Acosta
Luis Alberto Heras
Felix Alvarado
Lucio Alvarado
Brandon Alvarez-Calva
Rafael Arevalo
Robert _ | Bonilla-Cruz
Ricardo Burgos
Domino Calderon Bonilla
Julian Carmona-Armenta
Carlos Chillogallo
Luis Chillogallo
Jose Cruz
Miguel Cruz
Omar Cruz-Perez
Luis Cruz-Romero
Luis Fernando Reyes
William Fox
Santos Fredy Zavala
Jose Garcia-Benavides
Augusto Hernandez
Maclovio Joaquin-Rojas
Luis Jueta Lucero
Diane Koehler
Jorge Lopez
Jamie Maio

 

 

 

 

12
Case 2:19-cv-03435-FB-RER Document1 Filed 06/11/19 Page 13 of 14 PagelD #: 13

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oscar Martinez-Rodriguez
Jose Nolazco-Gutierrez
Patricio Orellana-Bravo
Cesar Pavon

Hector Ramos

Luis Romero-Jara
Brayon Romo-Angeles
Anastacio Rubto

Jose Rubio-Moran
Jose Tercero-Pavone
Adonis Unknown
Antonio Unknown
Armando Unknown
Byron Unknown
Carlos Unknown
Castro Unknown
Choral Unknown
David Unknown
Doiores Unknown
Dorothy Unknown
Eduardo Unknown
Edwin Unknown
Elmer Unknown
Enrique Unknown

Felix Unknown
Fernando Unknown
Jaime Unknown
Jeffrey Unknown
Johnny Unknown

 

 

13
Case 2:19-cv-03435-FB-RER Document1 Filed 06/11/19 Page 14 of 14 PagelD #: 14

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Juan Unknown
Julio Unknown
Kevin Unknown
Kleyer Unknewn
Laura Unknown
Leonardo Unknown
Lester Unknown
Manuel Unknown
Marlin Unknown
Marvin Unknown
Nelson Unknown
Nestor Unknown
Oscar Unknown
Rubio Unknown
Thomas Unknown
Wiison Unknown

 

 

 

 
